J-S18021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                       Appellee                 :
                                                :
                v.                              :
                                                :
    DELEON DOTSON                               :
                                                :
                       Appellant                :       No. 998 MDA 2019

          Appeal from the Judgment of Sentence Entered May 6, 2019
               In the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0004860-2018


BEFORE:      KUNSELMAN, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                        FILED: MAY 18, 2020

        Appellant, Deleon Dotson, appeals from the judgment of sentence

entered in the Dauphin County Court of Common Pleas, following his open

guilty plea to terroristic threats.1 We affirm and grant counsel’s petition to

withdraw.

        The relevant facts and procedural history of this case are as follows.

Appellant threatened to kill his girlfriend during a domestic dispute. On May

6, 2019, Appellant entered an open guilty plea to one count of terroristic

threats. The court accepted Appellant’s plea and sentenced him to sixteen

(16) to forty-eight (48) months’ imprisonment.            The court also revoked


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. § 2706.
J-S18021-20


intermediate punishment for a prior, unrelated terroristic threats conviction

and resentenced Appellant to a concurrent term of thirty (30) to sixty (60)

months’ imprisonment. Immediately following the sentencing announcement,

Appellant told counsel that he wanted to withdraw his guilty plea. Counsel

informed the court of Appellant’s request, but the court concluded there were

no grounds to support a withdrawal.

        On May 15, 2019, Appellant timely filed a post-sentence motion

challenging the validity of his plea.          The court denied Appellant’s post-

sentence motion on June 14, 2019. On June 20, 2019, Appellant timely filed

a notice of appeal. The court ordered Appellant to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal on June 25, 2019. On

July 16, 2019, counsel timely filed a Rule 1925(c)(4) statement of intent to

file an Anders2 brief. Counsel subsequently filed an application to withdraw

and an Anders brief with this Court.

        As a preliminary matter, counsel seeks to withdraw representation

pursuant to Anders and Commonwealth v. Santiago, 602 Pa. 159, 978
A.2d 349 (2009). Anders and Santiago require counsel to: (1) petition the

Court for leave to withdraw, certifying that after a thorough review of the

record, counsel has concluded the issues to be raised are wholly frivolous; (2)

file a brief referring to anything in the record that might arguably support the



____________________________________________


2   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                           -2-
J-S18021-20


appeal; and (3) furnish a copy of the brief to the appellant and advise him of

his right to obtain new counsel or file a pro se brief to raise any additional

points the appellant deems worthy of review. Santiago, supra at 173-79,
978 A.2d at 358-61.      Substantial compliance with these requirements is

sufficient.   Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa.Super.

2007). After establishing that counsel has met the antecedent requirements

to withdraw, this Court makes an independent review of the record to confirm

that the appeal is wholly frivolous. Commonwealth v. Palm, 903 A.2d 1244,

1246 (Pa.Super. 2006). See also Commonwealth v. Dempster, 187 A.3d
266 (Pa.Super. 2018) (en banc).

      In Santiago, supra, our Supreme Court addressed the briefing

requirements where court-appointed appellate counsel seeks to withdraw

representation:

          Neither Anders nor [Commonwealth v. McClendon, 495
Pa. 467, 434 A.2d 1185 (1981)] requires that counsel’s brief
          provide an argument of any sort, let alone the type of
          argument that counsel develops in a merits brief. To repeat,
          what the brief must provide under Anders are references
          to anything in the record that might arguably support the
          appeal.

                                  *    *    *

          Under Anders, the right to counsel is vindicated by
          counsel’s examination and assessment of the record and
          counsel’s references to anything in the record that arguably
          supports the appeal.

Santiago, supra at 176, 177, 978 A.2d at 359, 360. Thus, the Court held:




                                      -3-
J-S18021-20


          [I]n the Anders brief that accompanies court-appointed
          counsel’s petition to withdraw, counsel must: (1) provide a
          summary of the procedural history and facts, with citations
          to the record; (2) refer to anything in the record that
          counsel believes arguably supports the appeal; (3) set forth
          counsel’s conclusion that the appeal is frivolous; and (4)
          state counsel’s reasons for concluding that the appeal is
          frivolous. Counsel should articulate the relevant facts of
          record, controlling case law, and/or statutes on point that
          have led to the conclusion that the appeal is frivolous.
Id. at 178-79, 978 A.2d at 361.

      Instantly, Appellant’s counsel has filed a petition to withdraw.      The

petition states counsel reviewed the record and determined the appeal is

wholly frivolous. Counsel also supplied Appellant with a copy of the brief and

a letter explaining Appellant’s right to retain new counsel or to proceed pro se

to raise any additional issues Appellant deems worthy of this Court’s attention.

      In the Anders brief, counsel provided a summary of the facts and

procedural history of the case. Counsel’s argument refers to relevant law that

might arguably support Appellant’s issue. Counsel further states the reasons

for his conclusion that the appeal is wholly frivolous. Therefore, counsel has

substantially complied with the technical requirements of Anders and

Santiago.

      Appellant has not responded to the Anders brief pro se or with newly

retained private counsel. Counsel raises the following issue on Appellant’s

behalf:

          SHOULD APPELLATE COUNSEL BE PERMITTED TO
          WITHDRAW AS COUNSEL BECAUSE ANY APPELLATE ISSUES
          IN THE INSTANT CASE ARE FRIVOLOUS?

                                     -4-
J-S18021-20



(Anders Brief at 5).

      On appeal, Appellant contends he is actually innocent, and the court

should have granted his post-sentence motion to withdraw the guilty plea.

Appellant concludes he is entitled to some form of relief. We disagree.

      As a general rule, the entry of a guilty plea constitutes a waiver of all

defects and defenses except lack of jurisdiction, invalidity of the plea, and

legality of the sentence. Commonwealth v. Main, 6 A.3d 1026 (Pa.Super.

2010).    “[A] defendant who attempts to withdraw a guilty plea after

sentencing must demonstrate prejudice on the order of manifest injustice

before withdrawal is justified.”   Commonwealth v. Pantalion, 957 A.2d
1267, 1271 (Pa.Super. 2008). “A plea rises to the level of manifest injustice

when it was entered into involuntarily, unknowingly, or unintelligently.” Id.

(quoting Commonwealth v. Muhammad, 794 A.2d 378, 383 (Pa.Super.

2002)).

      Our Rules of Criminal Procedure mandate that pleas are taken in open

court and the court must conduct an on-the-record colloquy to ascertain

whether a defendant is aware of his rights and the consequences of his plea.

Commonwealth v. Hodges, 789 A.2d 764 (Pa.Super. 2002). Specifically,

the court must affirmatively demonstrate a defendant understands: (1) the

nature of the charges to which he is pleading guilty; (2) the factual basis for

the plea; (3) his right to trial by jury; (4) the presumption of innocence; (5)

the permissible ranges of sentences and fines possible; and (6) that the judge

                                     -5-
J-S18021-20


is not bound by the terms of the agreement unless he accepts the agreement.

Commonwealth v. Watson, 835 A.2d 786 (Pa.Super. 2003).

      This Court will evaluate the adequacy of the plea colloquy and the

voluntariness of the resulting plea by examining the totality of the

circumstances surrounding the entry of that plea. Muhammad, supra. A

guilty plea will be deemed valid if an examination of the totality of the

circumstances surrounding the plea shows that the defendant had a full

understanding of the nature and consequences of his plea such that he

knowingly   and    intelligently   entered   the   plea   of   his   own   accord.

Commonwealth v. Rush, 909 A.2d 805 (Pa.Super. 2006).

      Pennsylvania law presumes a defendant who entered a guilty plea was

aware of what he was doing and bears the burden of proving otherwise.

Commonwealth v. Pollard, 832 A.2d 517 (Pa.Super. 2003). A defendant

who decides to plead guilty is bound by the statements he makes while under

oath, “and he may not later assert grounds for withdrawing the plea which

contradict the statements he made at his plea colloquy.” Id. at 523. “Our

law does not require that a defendant be totally pleased with the outcome of

his decision to plead guilty, only that his decision be voluntary, knowing and

intelligent.” Id. at 524.

      Instantly, Appellant executed a written guilty plea colloquy on May 6,

2019. The written colloquy fully communicated Appellant’s decision to plead

guilty. In the written colloquy, Appellant acknowledged the voluntariness of


                                      -6-
J-S18021-20


his plea and his responsibility for the charged crime. Appellant also recognized

the rights he was relinquishing by pleading guilty, including his right to a trial

by judge or jury, his right to ensure the Commonwealth met its burden of

proof, and his limited appeal rights.

      That same day, Appellant attended the guilty plea hearing. During the

hearing, the Commonwealth recited the factual basis for the plea. Appellant

confirmed that he wished to plead guilty based upon the facts as stated by

the Commonwealth.      Appellant also confirmed that he had completed and

signed the written colloquy, and he understood the consequences of entering

his plea.

      Under the totality of these circumstances, Appellant entered a knowing,

voluntary, and intelligent guilty plea following adequate colloquies.        See

Rush, supra; Muhammad, supra.             Therefore, the court properly denied

Appellant’s post-sentence motion to withdraw the guilty plea. Following our

independent review of the record, we conclude the appeal is wholly frivolous.

See Dempster, supra; Palm, supra. Accordingly, we affirm the judgment

of sentence and grant counsel’s petition to withdraw.

      Judgment of sentence affirmed.          Counsel’s petition to withdraw is

granted.




                                        -7-
J-S18021-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/18/20




                          -8-